FILED
                            NOT FOR PUBLICATION                              JAN 29 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50516

             Plaintiff - Appellee,               D.C. No. 2:08-cr-00120-R-1

  v.
                                                 MEMORANDUM *
ANGEL ALMENDAREZ,

             Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                      Argued and Submitted January 11, 2010
                               Pasadena, California

Before: GOODWIN, CANBY and O’SCANNLAIN, Circuit Judges.

       Angel Almendarez pled guilty to violating 18 U.S.C. § 922(g)(1) as a felon

in possession of a firearm. The district court sentenced him to 46 months in federal

detention. He appeals that sentence, raising several distinct challenges to the

sentence itself and to the supervised release conditions the district court imposed.



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
As the facts are known to the parties, we will not repeat them here except to the

extent necessary to explain our decision.

                                            I

      Almendarez first contends that the district court improperly concluded that

his prior conviction under California Penal Code § 69 1 constitutes a crime of

violence within the meaning of U.S.S.G. § 2K2.1. We disagree. U.S.S.G.

§ 4B1.2(a)(1) defines a “crime of violence” as, in pertinent part, “any offense

under federal or state law, punishable by imprisonment for a term exceeding one

year, that has as an element the use, attempted use, or threatened use of physical

force against the person of another.”2 Under the modified categorical approach

first announced in Taylor v. United States, 495 U.S. 575 (1990), we may look to a

transcript of Almendarez’s plea colloquy to determine “whether the conduct for



      1
       The statute provides that
      Every person who attempts, by means of any threat or violence, to deter
      or prevent an executive officer from performing any duty imposed upon
      such officer by law, or who knowingly resists, by the use of force or
      violence, such officer, in the performance of his duty, is punishable by
      a fine not exceeding ten thousand dollars ($10,000), or by imprisonment
      in the state prison, or in a county jail not exceeding on year, or by both
      such fine and imprisonment.
      2
      Almendarez does not dispute that his conviction under California Penal
Code § 69 is “punishable by imprisonment for a term exceeding one year.”
U.S.S.G. § 4B1.2(a).

                                            2
which [he] was convicted fits within the federal definition of [a crime of

violence],” United States v. Snellenberger, 548 F.3d 699, 701 (9th Cir. 2008) (en

banc) (per curiam). In his plea hearing, Almendarez pled no contest to an

indictment charging him “with the crime of resisting an executive officer by means

of violence.” This demonstrates that Almendarez’s crime involved the “use . . . of

physical force against the person of another,” U.S.S.G. § 4B1.2(a)(1), and,

accordingly, we affirm the district court’s conclusion that Almendarez’s conviction

under California Penal Code § 69 constitutes a crime of violence.

                                          II

      Almendarez next contends that the sentence the district court imposed was

unreasonable because the district court did not explicitly discuss each of the 18

U.S.C. § 3553(a) factors. We disagree. A sentencing judge need not discuss each

section 3553(a) factor in each case. Rita v. United States, 551 U.S. 338, 356–57

(2007). Thus, the sentencing judge’s statement that Almendarez had received

enough “new starts” demonstrates that he was aware of and applied the section

3553(a) factors to reject Almendarez’s arguments in favor of a less-severe

sentence. Accordingly, we conclude that the district court did not abuse its

discretion by imposing a within-Guidelines sentence.

                                          III


                                          3
         Almendarez next challenges two of his supervised release conditions, and

argues that they violate his Due Process rights. First, Almendarez contends that his

supervised release condition prohibiting him from having contact with “associates”

of members of the Black P-Stone Bloods and from entering areas associated with

the gang is impermissibly vague. In United States v. Soltero, we held that a

supervised release condition prohibiting a defendant from “associat[ing] with any

known member of any criminal street gang” was not improperly vague or

overbroad. 510 F.3d 858, 866 (9th Cir. 2007) (per curiam) (internal quotation

marks omitted) (alteration in original). Accordingly, we reject Almendarez’s

argument. Second, Almendarez contends that a supervised release condition

requiring him to report to a parole officer within 72 hours of entering the United

States violates his Fifth Amendment right against self incrimination. As

Almendarez acknowledges, this claim is squarely foreclosed by our existing

precedent. See United States v. Rodriguez-Rodriguez, 441 F.3d 767 (9th Cir.

2006).

                                          IV

         Finally, Almendarez claims that his sentence should be vacated because the

government breached its obligations under his plea agreement by arguing that his

conviction under California Penal Code § 69 is a crime of violence. The plea


                                           4
agreement states that “[d]efendant and the USAO reserve the right to argue that

additional specific offense characteristics, adjustments, and departures are

appropriate” and that “defendant understands that the government believes that

defendant’s conviction for Assault in violation of California Penal Code Section

69, on or about August 14, 2006, may be a crime of violence.” Thus, the terms of

the plea agreement permitted the government to argue that Almendarez’s prior

conviction constitutes a crime of violence, and the government did not breach the

plea agreement.

                                          V

      For the above reasons, the judgement of the district court is

      AFFIRMED.




                                          5